DETAILED ACTION
The finality of the rejection of the Office action filed May 17, 2021 has been withdrawn for the reasons disclosed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
This application is a 371 of PCT/JP2018/017728, filed May 8, 2018 and claims foreign priority of Japanese Patent Application No. 2017-096471, filed May 15, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on July 26, 2021 in which Claims 1-5, 7 and 11 are cancelled. Claims 6 and 8-10 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed July 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is a new ground or modified rejection wherein the limitations in pending independent Claims 6 and 9 as amended now have been changed; Claim 8 depend from Claim 6; Claim 10 depend from Claim 9.  The limitations in the amended claims have been changed and the breadth of Claim 6 has been changed.  Therefore, rejections from the previous Office Action, dated May 17, 2021, have been modified and are listed below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In Claim 8, by being dependent from Claim 1 and reciting a degree of substitution with the functional group represented by the structural formula being 0.01 to 0.64, Claim 8 fails to further limit the degree of substitution of the structural formula represented by a carbamate group recited as 0.02 to 0.15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over OJI Holdings CORP (JP 2017-066272 A, filed with the IDS dated 10/31/2019) in view of Loth et al (DE 19910105 A1, provided with attached PTO-892).
	Applicant claims a fine cellulose fiber in which a part of hydroxy groups of cellulose fiber are substituted with a functional group represented by the following structural formula to introduce an ester of phosphorous acid, and substituted with a carbamate group to introduce a carbamate: [Structural formula]  

    PNG
    media_image1.png
    138
    288
    media_image1.png
    Greyscale

wherein, in structural formula, ɑ is any one of the following, R and NHR, or not present, wherein R is one of a hydrogen atom, a saturated linear hydrocarbon group, a saturated branched hydrocarbon group, a saturated cyclic hydrocarbon group, an unsaturated linear hydrocarbon group, an unsaturated branched hydrocarbon group, an aromatic group and a derivative group thereof, and β is a cation of an organic substance or an inorganic substance; and 
wherein a degree of substitution of the plurality of hydroxy groups in the cellulose fibers by the carbamate group ranges from 0.02 to 0.15, wherein the degree of substitution is an average number of substitutions of the functional group represented by the structural formula or the carbamate group with respect to one glucose unit in the cellulose fibers.
	The OJI JP publication discloses a fine fibrous cellulose-containing material containing fine fibrous cellulose having (A) a substituent derived from the phosphoric 
[Chemical formula 1]

    PNG
    media_image2.png
    133
    407
    media_image2.png
    Greyscale

[Chemical formula 2]

    PNG
    media_image3.png
    83
    387
    media_image3.png
    Greyscale

The OJI JP publication discloses that in Formula (1), a, b, m each independently represents an integer (provided that a = b x m) ; a<SUP>n</SUP> (which may be an integer of 1) and ɑ' independently represents R or OR, R is a hydrogen atom, a saturated - linear hydrocarbon group, a saturated - branched hydrocarbon group, a saturated - cyclic hydrocarbon group, an unsaturated - linear hydrocarbon group, an unsaturated - branched hydrocarbon group, an aromatic group, or an integer of these derivatives ; and β is a cation of 1 or more valences consisting of an organic substance or an inorganic substance (see Claims 1 and 2 on pages 3 and 4 of the OJI JP publication).  The above description of the OJI JP publication embraces fine cellulose fiber being substituted with the carbamate group.
	The instantly claimed fine cellulose fiber differs from the fine fibrous cellulose disclosed in the OJI JP publication by reciting a degree of substitution for the carbamate group ranging from 0.02 to 0.15.
	The Loth et al DE publication a cellulose matrix in the form of fibers in which the matrix consists of cellulose carbamate with a degree of substitution of 0.001 to 0.3 (see English Language Abstract on page 6), which covers degree of substitution of the carbamate group ranging from 0.02 to 0.15 recited in instant Claim 6, thus suggesting 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the OJI JP publication with the teaching of the Loth et al DE publication to reject the instant claims since both references disclose fibrous cellulose carbamate compounds.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the fibrous cellulose carbamate disclosed in the OJI JP publication with a fibrous cellulose carbamate having a degree of substitution that covers 0.02 to 0.15 in view of the recognition in the art, as suggested by the Loth et al DE publication, that such fibrous cellulose can be used effectively to reinforce materials. 
Response to Arguments
Applicant’s arguments with respect to Claims 6 and 8 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over OJI Holdings CORP (JP 2017-066272 A, filed with the IDS dated 10/31/2019) in view of Loth et al (DE 19910105 A1, provided with attached PTO-892).
	Applicant claims a method for producing fine cellulose fiber, the method comprising providing cellulose fibers having a plurality of hydroxy groups; adding an additive (A) including at least one of phosphorous acids and metal phosphites and an additive (B) including at least one of urea and a urea derivative to the cellulose fibers; heating the mixture at 100 to 210ºC; washing the mixture; and fibrillating the mixture; 
wherein a degree of substitution of the plurality of hydroxy groups in the cellulose fibers by the carbamate group ranges from 0.02 to 0.15, wherein the degree of substitution is an average number of substitutions of the functional group represented by the structural formula or the carbamate group with respect to one glucose unit in the cellulose fibers..
	The OJI JP publication discloses fined fibrous cellulose-containing material being produced in a process wherein both Compound A and Compound B are dissolved in an aqueous solution comprising fiber raw material wherein the amount of Compound B added to the fiber raw material is preferably from 1 to 500% by weight (see paragraph [0057]), which covers the additive (B) being added in an amount of 0.01 to 100 mol based on 1 mol of the additive (A) recited in instant Claim 9.  The OJI JP publication discloses that the amount Compound A added is converted into phosphorus atomic weight and the amount of the phosphorus atom added to the fiber raw material (absolute dry weight) is preferably 0.5 to 100% by mass (see paragraph no [0055]). Examples of the compound B used disclosed in the OJI JP publication include Urea, 1-phenyl Urea, 1-benzilic Urea, 1-methyl Urea, and 1-ethyl Urea, wherein Urea is preferred (see paragraph no. [0056]), which anticipates the urea and urea derivative recited in instant Claim 9.  In the phosphoric acid introduction step disclosed by the OJI JP publication, heat treatment is performed at a temperature by which the substituent (A) and the substituent (B) can be efficiently introduced while suppressing the thermal decomposition and hydrolysis reaction of the fiber, wherein the temperature is preferably 50 to 300 ºC (see paragraph no. [0059]), which covers and anticipates the mixture being heated at a temperature ranging from 100 to 210 ºC as recited in instant Claim 9.  In paragraph no. [0054] of the OJI JP publication discloses introduction of Compound A at pH of 7 or less, but does indicate that the pH of the aqueous solution comprising Compound is not particularly limited.  It is assume that the heating step recited in the OJI JP publication is also performed near this pH, which embraces the heating step recited in instant Claim 10.
fine cellulose fiber differs from the method disclosed in the OJI JP publication by reciting a degree of substitution for the carbamate group ranging from 0.02 to 0.15.
	The Loth et al DE publication a cellulose matrix in the form of fibers in which the matrix consists of cellulose carbamate with a degree of substitution of 0.001 to 0.3 (see English Language Abstract on page 6), which covers degree of substitution of the carbamate group ranging from 0.02 to 0.15 recited in instant Claim 6, thus suggesting that the clamed degree of substitution for the carbamate group recited in instant Claim 9 of from 0.02 to 0.15 is known in the art. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the OJI JP publication with the teaching of the Loth et al DE publication to reject the instant claims since both references disclose fibrous cellulose carbamate compounds.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the fibrous cellulose carbamate disclosed in the OJI JP publication with a fibrous cellulose carbamate having a degree of substitution that covers 0.02 to 0.15 in view of the recognition in the art, as suggested by the Loth et al DE publication, that such fibrous cellulose can be used effectively to reinforce materials.
Response to Arguments
Applicant’s arguments with respect to Claims 9 and 10 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following ground of rejection of record in the previous Office Action are maintained.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 9, 10 and 12 of copending Application No. 14/891,255 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘255 application disclose phosphoric acid-esterified fine cellulose fiber, wherein the fine cellulose fiber is produced by allowing a compound having a phosphoric acid group or a salt thereof to act on a fiber raw material containing cellulose in the presence of urea or a derivative thereof to introduce phosphoric acid groups into the fiber raw material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
No argument has been provided by Applicants against the rejection of Claims 6 and 9 being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 4-7, 9, 10 and 12 of copending Application No. 14/891,255 (reference application).  Accordingly, the rejection is maintained.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623